Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St: Petersburg Septbr. 30 1814

I had entirely left off writing under the idea that you would have been on your way home very shortly after writing your Letter of the 2d which I answer’d and sent to Dresden.
You appear to be under great anxiety about my discretion, and I am very uneasy likewise because every thing that you right write me is know before your letters arrive not from your letters but from England and I am always in fear that you will think it owing to my fault as to the hint you give about speculations I really do not know what you mean or why you should have suggested such an idea I believe since I have known you I have never given you reason to imagine that you I would do any thing of the kind indeed I have ever been so cautious that I have never enjoy’d the trifling privileges which your situation entitled me to and which would added have added many comforts to my life.
Should this Letter reach and you should have to remain I wish you to me nothing whatever concerning the business and only to mention the time of your return when it is positively fixed.
Charles has again his Winter Cough, and I have a fluxion which makes me feel quite sick I shall move into Town in a few days as it both Snows and rains: and it begins to be very cold and disagreeable.
Should Mrs. Smith be with you give my love to her, and tell her how very sorrow I am that I urged them to leave Russia. when I read her letter I felt as if I had caused all her sufferings, but reflexion convinced that I could not have acted otherwise with propriety.
God Bless you and make you as happy as I wish you
L. C. Adams